SUSAN L. ARDAY & DAVID R. ARDAY Defendants Below, Appellants/Cross Appellees,
v.
STEVEN J. NICHOLS Plaintiff Below, Appellee/Cross Appellant,
v.
THE ESTATE OF JOANNE B. LEWIS, THE ESTATE OF ANNE M. BARCZEWSKI, STEPHEN J. BARCZEWSKI and GEORGE A. BARCZEWSKI Defendants Below, Cross Appellees.
No. 472, 2007
Supreme Court of Delaware.
Submitted: July 24, 2008.
Decided: August 13, 2008.
Before HOLLAND, JACOBS, and RIDGELY, Justices.

ORDER
Henry duPont Ridgely, Justice
This 13th day of August 2008, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Court of Chancery should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its bench ruling on February 6, 2007 and in its memorandum opinion dated May 29, 2008.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery is AFFIRMED.